UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1103


WESTMORELAND COAL COMPANY,

                    Petitioner,

             v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; RONNIE A. STIDHAM,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (17-0656-BLA)


Submitted: December 1, 2020                                       Decided: January 6, 2021


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul E. Frampton, Fazal A. Shere, BOWLES RICE LLP, Charleston, West Virginia, for
Petitioner. Kate S. O’Scannlain, Solicitor of Labor, Barry H. Joyner, Associate Solicitor,
Gary K. Stearman, Ann Marie Scarpino, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C.; Joseph E. Wolfe, Victoria S. Herman, WOLFE WILLIAMS &
REYNOLDS, Norton, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Westmoreland Coal Company (“Westmoreland”) petitions for review of the

Benefits Review Board’s (BRB) decision and order affirming the Administrative Law

Judge’s (ALJ) award of black lung benefits pursuant to 30 U.S.C. §§ 901-945.

Westmoreland argues that the BRB and ALJ inappropriately discounted certain medical

opinions when deciding this case. Our review of the BRB’s decision is limited to

considering “whether substantial evidence supports the factual findings of the ALJ and

whether the legal conclusions of the [BRB] and ALJ are rational and consistent with

applicable law.” Westmoreland Coal Co. v. Stallard, 876 F.3d 663, 668 (4th Cir. 2017)

(internal quotation marks omitted). “Substantial evidence is more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Sea “B” Mining Co. v. Addison, 831 F.3d 244, 252 (4th Cir. 2016) (internal

quotation marks omitted). “To determine whether this standard has been met, we consider

whether all of the relevant evidence has been analyzed and whether the ALJ has sufficiently

explained his rationale in crediting certain evidence.” Hobet Mining, LLC v. Epling, 783

F.3d 498, 504 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record discloses that the BRB’s decision is based upon substantial

evidence and is without reversible error. Accordingly, we deny the petition for review for

the reasons stated by the BRB. Stidham v. Westmoreland Coal Co., No. 17-0656-BLA

(B.R.B. Nov. 26, 2018).




                                            2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                          3